Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8 of U.S. Patent No. 9380383 and claim 1 of U.S. Patent No. 10735119. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims can be considered at least obvious and comprise the same subject matter as shown:
16983787
9380383
A method comprising: accessing, by executing an instruction with at least one processor, a media stream that includes media and a profile of equalization parameters, the media stream provided to a device via a network, 
A method, comprising: accessing, at a computer system, a stream of media content to be delivered via a communication network to a playback device configured to play the media content; determining, using the computer system, profile information for the identified piece of media content, the profile information identifying playback frequency characteristics of the piece of media content; 
the profile of equalization parameters included in the media stream selected based on a comparison of a reference fingerprint to a query fingerprint generated based on the media, 
identifying, using the computer system, a digital fingerprint for a piece of media content within the stream of media content to be delivered to the playback device; claim 8: wherein identifying the piece of media content within the stream of media content to be communicated to the playback device includes identifying the piece of media content based on a comparison of a fingerprint associated with the piece of media content to a set of fingerprints associated with known media content
the profile of equalization parameters including an equalization parameter for the media; and 
claim 7: wherein determining the profile information for the identified piece of media content includes determining signal strength parameters for different frequencies of the piece of media content. 
modify, by executing an instruction with the at least one processor, playback of the media based on the equalization parameter specified in the accessed profile.
the digital fingerprint and the profile information to allow the playback device to identify the piece of media content and automatically modify the playback frequency characteristics during playback of the piece of media content based on the profile information.


16983787
10735119
A method comprising: accessing, by executing an instruction with at least one processor, a media stream that includes media and a profile of equalization parameters, the media stream provided to a device via a network, 
A method comprising: accessing, by executing an instruction with a processor, a media stream to be provided to a device via a network, the media stream including a piece of media;
the profile of equalization parameters included in the media stream selected based on a comparison of a reference fingerprint to a query fingerprint generated based on the media, 
 identifying, by executing an instruction with the processor, the piece of media using a comparison of a reference fingerprint of the piece of media to a query fingerprint generated based on the piece of media; 
the profile of equalization parameters including an equalization parameter for the media; and 
selecting, by executing an instruction with the processor, a profile of equalization parameters from a plurality of profiles, the selected profile corresponding to the identified piece of media and 
modify, by executing an instruction with the at least one processor, playback of the media based on the equalization parameter specified in the accessed profile.
specifying at least one corresponding output frequency parameter to be used when outputting the piece of media at the device, the selecting of the profile being enabled by the identifying of the piece of media; and providing, in response to the selection of the profile of equalization parameters and by executing an instruction with the processor, the selected profile of equalization parameters and the media stream to the device via the network


	Furthermore, the subject matter added to the instant independent claims in the amendments filed 2/7/22 cannot be considered to add patentable subject matter as the recitation of the instant amendments is considered well known and obvious to include, such as based on the ID3 disclosure as shown infra.
	At Applicant’s request Examiner will hold the double patenting rejections in abeyance until the instant claims are placed in condition for allowance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 6, 16, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 6, 16, 18 recite “the piece of media” the recited piece lacks proper antecedent. Further, Claims 6, 18 depend from cancelled claims 5, 17 respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 101
Amendments to Claims 1-8 as filed 2/7/22 suffice to obviate the 35 U.S.C. 101 rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-16, 19, 20  rejected under 35 U.S.C. 103(a) as being unpatentable over Eng: 20080002839 (of record), further in view of ID3v2 draft specification, copyright 2000, provided by Examiner in parent case and hereinafter ID3 and further in view of Powar: 20110273455.

Regarding claim 1, 9, 13
Eng teaches:
An apparatus, method and medium comprising instructions to: operate one or more hardware processors and memory storing instructions that, when executed by the one or more hardware processors (Eng: Abstract; Fig 1: such as processor 120 in concert with memory 140, 150, etc.), cause the apparatus to at least: 
access a media stream that includes media and a profile of equalization parameters (Eng: Abstract; ¶ 29: an audio file comprising audio metadata bearing equalizer settings is selected) the media stream provided to a device via a network (Eng: ¶ 4, 13 audio files including metadata stored therewith accessed on peripherals of a playing computer or remote computer said accessing over wired connection such as a system bus and/or wireless connection), 
the profile of equalization parameters included in the media stream (Eng: ¶ 20-27, 37, etc.: equalizer metadata stored as part of or in association with the audio file);
the profile of equalization parameters including an equalization parameter for the media (Eng: ¶ 1, 24: equalizer properties stored as metadata attribute(s) of the media file and directive of equalization parameters such as frequency); and 
modify playback of the media based on the equalization parameters specified in the accessed profile (Eng: ¶ 28-35: an equalizer setting stored as metadata of an audio file utilized to process and play an audio file).

Eng performs equalization based on metadata but does not explicitly describe performing equalization based on the profile of equalization parameters wherein the profile of equalization parameters includes a plurality of sub-profiles of equalization parameters, each of the plurality of sub-profiles corresponding to a different portion of the media, a first sub-profile corresponding to a first portion of the media and specifying a first output frequency parameter for the first portion, a second sub- profile corresponding to a second portion of the media and specifying a second output frequency parameter for the second portion, suitable to modify the playback of the media based on the equalization parameters. Further Eng does not explicitly teach resolving media identification parameters in response to a comparison of a reference fingerprint to a query fingerprint based on the piece of media wherein the profile of equalization parameters included in the media stream selected based on a comparison of a reference fingerprint to a query fingerprint generated based on the media.

In a related field of endeavor ID3 teaches:
An well-known extensible metadata container comprising an ID3 tag of plural determined metadata functional to identify a piece of media (ID3: s 4.1, 4.2) and enable selection of equalization parameters in the form of volume control data specifying volume adjustments at particular output frequency parameters (ID3: 4.12, 4.13, 4.14) wherein the profile of equalization parameters includes a plurality of sub-profiles of equalization parameters (ID3: 4.12: a metadata profile comprising an EQU2 frame, wherein the EQU2 frame comprises plural sub-profiles of predefined equalization parameters), each of the plurality of sub-profiles corresponding to a different portion of the media (ID3: each EQU2 sub-profile comprises a different frequency potion and volume adjustment wherein a plurality of sub-profile frequency values may be specific in such a way as to specify different volume adjustments for different frequency portions of the media), a first sub-profile corresponding to a first portion of the media and specifying a first output frequency parameter for the first portion (ID3: 4.12: an EQU2 frame comprises a first sub-profile specifying a first portion of the media in the form of a first frequency value in Hz and a first volume adjustment value in decibels, in this way the metadata sub-profile value is read and the portion of the media comprising the first frequency is volume adjusted for playback to a user); a second sub- profile corresponding to a second portion of the media and specifying a second output frequency parameter for the second portion  (ID3: 4.12: an EQU2 frame comprises a second, third, etc. sub-profile specifying a second, third, etc. portions of the media in the form of a second, third, etc. frequency values in Hz and second, third, etc. volume adjustment values in decibels, in this way after the first metadata sub-profile value is read the reading of identification strings is repeated and the media comprising the second, third, etc. frequency is volume adjusted for playback to a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the Eng method to utilize extant metadata equalization frequency parameters such as the equalization parameters taught by ID3 to adjust equalization curve parameters and output media based thereon. The average skilled practitioner would have been motivated to do so for the purpose of assigning equalization parameters to the playback an audio file, plurality thereof, without requiring explicit user interaction and would have expected predictable results therefrom.

Eng and ID3 do not explicitly teach resolving media identification parameters in response to a comparison of a reference fingerprint to a query fingerprint based on the piece of media.

In a related field of endeavor Powar teaches a system and method for identifying audio content and resolving metadata thereof (Powar: Abstract; ¶ 2, 20, 29-34, 38-45, 72-81, 38; Fig 1, 2: a querying device provides a reference fingerprint to an identification system which determines a particular media title by comparing a query fingerprint to a database of reference fingerprints and returns media data, metadata, etc. to the querying device) comprising a client device operable to receive an audio sample of a piece of media to be identified and compute candidate or query fingerprints thereof (Powar: ¶ 38-44, 72-81; Fig 2, 3a, 3b) and comparing said candidate or query fingerprint with a database of previously identified fingerprints and determining therefrom the identity of the piece of media and attendant metadata and rendering the determined media in concert with the media metadata (Powar: ¶ 29-34, 38-44, 74-81; Fig 1-4). IN this way a media stream is selected based on comparison of reference fingerprints in a database with a query fingerprint. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the Eng in view of ID3 system for equalization of audio with the Powar system and method for identifying and playing back an audio to a user and to thereby determine and provide particular equalization curves for particular selected pieces of media. The average skilled practitioner would have been motivated to do so for the purpose of delivering audio to a user in concert with equalization parameters and would have expected predictable results therefrom.

Regarding claim 2, 10, 14
Eng in view of ID3 in view of Powar teaches or suggests:
An apparatus, method and medium comprising instructions, wherein the profile of equalization parameters is to specify at least one corresponding output frequency parameter by specifying a frequency equalization setting for the media (ID3: 4.12, 4.13, 4.14). The claim is considered obvious over Eng as modified by ID3 and Powar as addressed in the base claim as it would have been obvious to apply the further teaching of ID3 to the modified device of Eng, ID3 and Powar.

Regarding claim 3, 11, 15
Eng in view of ID3 in view of Powar teaches or suggests:
An apparatus, method and medium comprising instructions, wherein the profile of equalization parameters is to specify at least one of a virtualization setting for the media or a spatialization setting for the media (ID3: 4.12, 4.13, 4.14: the specification of particular volumes for particular channels/speakers and the determination of reverberation parameters for particular channels/speakers is considered sufficient to spatialize an audio track, portions thereof). The claim is considered obvious over Eng as modified by ID3 and Powar as addressed in the base claim as it would have been obvious to apply the further teaching of ID3 to the modified device of Eng, ID3 and Powar.

Regarding claim 4, 12, 16
Eng in view of ID3 in view of Powar teaches or suggests:
An apparatus, method and medium comprising instructions, wherein the accessed profile of equalization parameters is to specify the at least one corresponding output frequency parameter by specifying a video modification parameter selected from a group consisting of: a color temperature for the piece of media and a color palette for the media. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that the inclusion of video data, such as video color temperature and color palette within a media metadata container would have comprised an obvious inclusion

Regarding claim 7, 19
Eng in view of ID3 in view of Powar teaches or suggests:
An apparatus, method and medium comprising instructions, wherein the instructions, when executed, cause the at least one processor to synchronize the playback of the media based on the profile of equalization parameters, the synchronizing including modifying a sequential order in which the media is to be played. (Powar: ¶ 29-34, 38-44, 74-81; Fig 1-4: system operates to modify the playout of the second media by synchronization of by modification of the second media to correspond to particular playback point timings with the first media). The claim is considered obvious over Eng as modified by ID3 and Powar as addressed in the base claim as it would have been obvious to apply the further teaching of Powar to the modified device of Eng, ID3 and Powar.

Regarding claim 8, 20
Eng in view of ID3 in view of Powar teaches or suggests:
An apparatus, method and medium comprising instructions, wherein the instructions, when executed, cause the at least one processor to synchronize the playback of the media based on the profile of equalization parameters, the synchronizing including aligning the profile with an acoustic event within the media. (Eng: ¶ 20-37, etc.; Fig 2: media equalized based on metadata values and played out); (ID3: 4.12, 4.13, 4.14: parameters specifying particular equalization values); (Powar: ¶ 29-34, 38-44, 74-81; Fig 1-4: media is played out in synchrony with a sampled media, said synchronous playback including synchronized metadata and said synchronous playback aligned to the sampled media). The claim is considered obvious over Eng as modified by ID3 and Powar as addressed in the base claim as it would have been obvious to apply the further teaching of Eng and Powar to the modified device of Eng, ID3 and Powar.

Allowable Subject Matter
Claims 6, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. Applicant argues for a particular interpretation of the claimed different portion, first portion, second portion, etc. of the recited media, a timewise interpretation which is not mandated by the specification as filed. Applicant argues that each of the references individually neither teach nor suggest a profile of equalization parameters includes a plurality of sub-profiles of equalization parameters, each of the plurality of sub-profiles corresponding to a different portion of the media, a first sub- profile corresponding to a first portion of the media and specifying a first output frequency parameter for the first portion, a second sub-profile corresponding to a second portion of the media and specifying a second output frequency parameter for the second portion, as set forth in Claim 1, 9, 13.
As Examiner has shown in the rejection to claims 1, 9, 13 supra Eng in view of ID3 teaches profile of equalization parameters includes a plurality of sub-profiles of equalization parameters, each of the plurality of sub- profiles corresponding to a different portion of the media, a first sub-profile corresponding to a first portion of the media and specifying a first output frequency parameter for the first portion, a second sub-profile corresponding to a second portion of the media and specifying a second output frequency parameter for the second portion. In Examiner broadly reasonable interpretation the various “portions” of the claimed media comprise frequency portions. IN this way Eng in view of ID3 teach the recited subject matter in as much as ID3 comprises a well-known media metadata element operable to adjust the amplitude of a plurality of first, second, etc. sub-profile frequency information, the information comprising a plurality of first, second etc. sub-profile frequency values and an additional plurality of first, second, etc. sub-profile gain values. (see claim 1 supra; ID3: 4.12: an EQU2 frame comprises a first sub-profile specifying a first portion of the media in the form of a first frequency value in Hz and a first volume adjustment value in decibels, in this way the metadata sub-profile value is read and the portion of the media comprising the first frequency is volume adjusted for playback to a user). As such Applicant’s arguments are not considered persuasive, Eng in view of ID3 in view of Powar is considered to teach or suggest the claimed subject matter and no claims currently stand allowable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654